UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 25, 2012 Consolidated-Tomoka Land Co. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation) 001-11350 (Commission File Number) 59-0483700 (IRS Employer Identification No.) 1530 Cornerstone Boulevard, Suite 100 Daytona Beach, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(386) 274-2202 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On April 25, 2012, Consolidated-Tomoka Land Co. filed an 8-K to report under section 7.01 Regulation FD Disclosure. This current Report on Form 8-K/A is being filed to attach the presentation dated April 25, 2012, which was referred to, but inadvertently omited from, the Form 8-K filed on April 25, 2012. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Shareholder PresentationMaterials, dated April 25, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:April 25, 2012 Consolidated-Tomoka Land Co. By: /s/John P. Albright John P. Albright, President and Chief Executive Officer
